DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner note
      Acknowledgment has been made that the Applicant submitted a foreign priority under 35 U.S.C. § 119(a)-(d) or (f) in China on November 29, 2013. However, the applicant has not filed a certified copy of this application as required by 35 U.S.C. 119(b). Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
       An English translation of foreign application CN 201310632696.5 is required in order to perfect the claim for benefit under 35 USC 120 and 365(c). Applicant cannot rely upon the foreign priority papers to overcome the rejection detailed below because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP § 201.15.
      However, Applicant should also note that all of the prior arts applied to the current rejection of claims 1-18 are even prior to the Applicant's claimed PCT date 11/28/2014.
The Examiner proposed amendment on independent claims 1, 8 and 12 and also to file eTD but the Applicant’s representative Mark Joy did not respond to the Examiner request and thus, the Examiner made the non-final Office Action accordingly.
Claim Objections
Claims 1, 8 and 12 are objected to because of the following informalities: 
In claim 1 (line 2) and claim 8 and 12 (line 1) the term “capable of” should be deleted. Furthermore, Claims 1, 8 and 12 recite the language “carry out a method comprising” in line 4 claim 1, in lines 6-7 claim 8 and in lines 5-6 respectively. The Examiner suggests that the Applicant remove the language "carry out a method comprising” and change all the “ing” form of the verbs to infinitive (e.g., “downloading” should be changed to download, “storing” should be changed to “store”, “installing” should be changed to install, “running” should be changed to run, “generating” should be changed to generate, “receiving” should be changed to receive, and “sending” should be changed to send).  Appropriate correction is required.
Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6 and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-15 and 17 of (U.S. Patent No. 10,715,980 B2 hereinafter Patent’980) in view of Wang et al. (US. Pub. No. 2016/0274881 A1 hereinafter Wang). 

          Patent claim 1 of Wang ’980 recites a first mobile phone and a second mobile phone, wherein the first mobile phone is capable of directly connecting with the second mobile phone via a WiFi connection to perform different functions for example, downloading an application from an application server…, and to perform an installation of applications to generate private data file. Therefore patent claim 1 of Wang ’980 in essence a “species” of the generic invention of instance application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

this is equivalent to the instant application limitation of claim 1 (“A system comprising: a first mobile phone and a second mobile phone, wherein the first mobile phone is capable of directly connecting with the second mobile phone via a WiFi connection, wherein the first mobile phone is configured to carry out a method comprising”): 
             “downloading an application from an application server”; this is equivalent to the instant application limitation of claim 1 (“downloading a first application from a first application server”); 
“running, after the installing, the application by a user of the first mobile phone”; 
          “storing an installation package of the application”; this is equivalent to the instant application limitation of claim 1 (“storing a first installation package of the first application and a second installation package of the second application”);
             “installing the application in the first mobile phone”; this is equivalent to the instant application limitation of claim 1 (“installing, in the first mobile phone, the first application from the first installation package and the second application from the second installation package”);
          “running, after the installing, the application by a user of the first mobile phone”; this is equivalent to the instant application limitation of claim 1 (“running, on the first mobile phone after the installing, the first application and the second application”);
           “generating a private data file on the first mobile phone, where the private data file includes data, associated with the user of the first mobile phone, that is generated during the running the application by the user, the data file including”: this is equivalent to the instant application limitation of claim 1
(“generating, on the first mobile phone, a first private data file and a second private data file, wherein the first private data file contains first data generated in accordance with the running the first and the second private data file contains second data generated in accordance with the running the second application, wherein the first private data file includes”):
           “an account information, a contacts information, and a chat record”; this is equivalent to the instant application limitation of claim 1 (“an account information, a contacts information, and a chat record”);
           “and sending the installation package and the private data file from the first mobile phone to the second mobile phone directly via the WiFi connection between the first mobile phone and the second mobile phone without using an intermediate server, and wherein the second mobile phone is configured to carry out a method comprising”: this is equivalent to the instant application limitation of claim 1 (“and sending the first installation package and the first private data file from the first mobile phone to the second mobile phone directly via the WiFi connection between the first mobile phone and the second mobile phone without using an intermediate server, and wherein the second mobile phone is configured to carry out a method comprising”):
           “receiving the installation package and the private data file via the WiFi connection between the first mobile phone and the second mobile phone”; this is equivalent to the instant application limitation of claim 1 (“receiving the first installation package and the first private data file via the WiFi connection between the first mobile phone and the second mobile phone”);
          “automatically installing the application in the second mobile phone based on the installation package”; this is equivalent to the instant application limitation of claim 1 (“automatically installing the first application in the second mobile phone based on the first installation package”);
         “and running, after the receiving and installing, the application in the second mobile phone based on data obtained from the private data file, wherein the second mobile phone is configured to, after the receiving, further perform”: this is equivalent to the instant application limitation of claim 1 
            “extracting a verification information from the installation package”;
            “and determining, based on the verification information, whether the installation package is not from an application server.”
           But, Patent’980 fails to include the terms in the limitations like “the first application from the first installation package and the second application from the second installation package.”
            However, Wang teaches the first application from the first installation package and the second application from the second installation package in ¶ [0178] in a file sharing method the first mobile equipment may be different from that running in the second mobile equipment, for the same application for installing package when the file to be shared is an installation package of an application, the first mobile equipment needs an installation package applicable to IOS system, while the second mobile equipment needs an installation package applicable to Android system. These indicates how two different installation packages installed in two mobile equipment.
       It would have been obvious to one of ordinary skill in the art to combine the method of file sharing and installation package based on mobile equipment operating system. One of ordinary skill in the art motivated to do in order to provide an enhanced communication system and allowing an application to be sent to one user to another user to be installed in an effective manner. 
        Similarly, the above potential non-statutory double patenting ground of rejection analysis of independent claim 1 apples to independent claims 8 and 12.

     Claim 2 of Patent’980 recites “the system of claim 1, wherein the first installation package comprises an apk file.” this is equivalent to the instant application limitation of claim 2 (“the system of claim 1, wherein the installation package comprises an apk file”).


      Claim 3 of Patent’980 recites “the system of claim 1, wherein the first private data file further comprises user data from at least one of the group consisting of: a game record, a cache data generated when the first application is used, a data downloaded by using a download manager, a picture taken by using a camera, and a user-marked private data.” this is equivalent to the instant application limitation of claim 3 (“the system of claim 1, wherein the first private data file further comprises user data from at least one of the group consisting of: a game record, a cache data generated when the first application is used, a data downloaded by using a download manager, a picture taken by using a camera, and a user-marked private data”).
        Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 3 apples to dependent claims 10 and 14.

      Claim 4 of Patent’980 recites “the system of claim 1, wherein the second mobile phone is further configured to check an integrity of the installation package before installing the application.” this is equivalent to the instant application limitation of claim 4 (“the system of claim 1, wherein the second mobile phone is further configured to check an integrity of the first installation package before installing the first application”). 
       Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 4 apples to dependent claim 15.
         Claim 6 of Patent’980 recites “the system of claim 1, wherein the application is automatically installed in the second mobile phone in response to the installation package being received.” this is equivalent to the instant application limitation of claim 6 (“the system of claim 1, wherein the first 
       Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 6 apples to dependent claims 11 and 17.
           Therefore, this is a provisional non-statutory double patenting rejection because the patentably indistinct claims have in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US. Pub. No. 2015/0193216 A1, hereinafter Li) in view of Bansod et al. (US. Pub. No. 2013/0167137 A1, hereinafter Bansod).

Regarding claim 1. 
              Li teaches a system comprising: a first mobile phone and a second mobile phone (Note that terminals includes mobile phones, smart phones…, and smart phones running the Android operating system, the blackberry operating system or the Symbian operating system thereon as disclosed in  ¶ [0059] and thus,  Li teaches in ¶ [0064] first terminal and second terminal (which are equivalent to “first and second mobile phone”)), wherein the first mobile phone is capable of directly connecting with the second mobile phone via a WiFi connection, wherein the first mobile phone is configured to carry out a method (Li teaches in ¶ [0064] that the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network), comprising: 
               downloading a first application from a first application server (Li teaches in ¶ [0068] if a user needs to install an application on the first application terminal, the user firstly downloads an installation package for the application, which contains the application installation information of the application, onto the first application terminal and further teaches in ¶ [0087] that the application installation information sends a download request message to an application server); 
               downloading a second application from a second application server (Li teaches in ¶ [0088] that the second application terminal receives an acquisition response message, which is sent by the account server and carries the application installation information sends a download request message to the application server (which is equivalent to “second application server”), and then the application server receives the download request message, acquires an installation package for the application according to the download address and sends the installation package for the application to the second application terminal);
storing a first installation package of the first application and a second installation package of the second application (Li teaches in ¶ [0138] that the first terminal may acquire the application installation information of the application from a stored installation package (which is equivalent to :a first installation package”) for the application and further teaches in ¶ [0093] that the second application terminal, the application server acquires the installation package for the application according to the download address from the stored correspondence among application identifiers, application formats and download addresses, according to the application identifier);
                installing, in the first mobile phone, the first application from the first installation package and the second application from the second installation package (Li teaches in ¶ [0222]-[0223] that applications are of more than one formats, each of which has a corresponding installation package, and these installation packages correspond to different types of terminals (which are first and second terminals equivalent to “first and second mobile phones”). For example, in the case of the application QQ, there are installation packages for Android, Symbian, iOS and so on. Thus, if the application installation information uploaded by the first terminal is an installation package, such as a QQ installation package for iOS, the QQ installation package for iOS is not applicable to the second terminal when the second terminal is an Android mobile phone and therefore the first terminal may be the installation package for the application upon receiving the installation package “the first installation package” from the account server and then the second terminal may send a request to download the application to the application server, and be installed the application thereon after receiving an installation package “the second installation package” applicable to itself from the application server);
               running, on the first mobile phone after the installing, the first application and the second application (Li teaches in ¶ [0004] how terminals “first and second mobile phones” are used by the user to install applications and run this application on the terminal. For example, with current extensive use can install a variety of applications on a mobile phone);
            generating, on the first mobile phone, a first private data file and a second private data file, wherein the first private data file contains first data generated in accordance with the running the first application, and the second private data file contains second data generated in accordance with the running the second application (note that private data file refer to data associated with the user, such as account information of the user per Applicant’s disclosure [Col. 9, lines 25-28] and thus, Li teaches in ¶ [0074] the user inputs a user account (which is equivalent to “a first private data file”) UserID1 into the first application terminal “first mobile phone” beforehand, and the first application terminal receives and stores the user account UserID1 and processing or running the application installation information of MicroBlog and further teaches in ¶ [0111] that the user inputs a user account (which is equivalent to “a second private data file”) UserID2  into the mobile terminal beforehand, and the mobile terminal “second mobile phone” receives and stores the user account UserID2; accordingly, the mobile terminal acquires the user account UserID2 stored thereon and process or running the application installation information of MicroBlog. Note that while the user inputs the account information the system generates and stores the user account “a first and a second private data files”), Li also teaches wherein the first private data file includes: an account information (Li teaches in ¶ [0189] the user account and the application installation information in correspondence between user accounts and application installation information), a contacts information (Li teaches in ¶ [0074] UserID1 and in ¶ [0111], UserID2), and
         receiving instructions, in accordance with touchscreen actions on the first mobile phone (note that the first and second terminals which have been considered as a first and a second mobile phones have a touchscreen window option and thus, Li teaches in ¶ [0059] that an applicable terminals according to various embodiments include, but not limited to, tablet computers but includes smart phones running the Windows or Pocket PC operating system thereon, and smart phones running the Android operating system uses other touchscreen devices running the iOS of Apple Inc. thereon, Microsoft Surface, other touchscreen devices running the Windows operating system thereon), and sending the first installation package and the first private data file from the first mobile phone to the second mobile phone directly via the WiFi connection between the first mobile phone and the second mobile phone without using an intermediate server (Li teaches in ¶ [0074] that the user inputs the account for example, UserID1 “a first private data file” also teaches in ¶ [0087] sends the installation package for the application to the second application terminal; the second application terminal receives the installation package for the application, and the application is installed on the second application terminal according to the installation package for the application and Li also teaches in ¶ [0064] how the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network). Note that the first and the second terminal directly connected via Wi-Fi to perform the installation of packages and this process indicates that first and second terminals “first and second mobile phones” communicates each other “without an intermediate server”), and wherein the second mobile phone is configured to carry out a method comprising: receiving the first installation package and the first private data file via the WiFi connection between the first mobile phone and the second mobile phone (Li teaches in ¶ [0087] that the second application terminal receives the installation package for the application, and the application is installed on the second application terminal according to the installation package for the application and Li also teaches in ¶ [0064] how the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network).

         Li does not explicitly teach wherein the first private data file includes a chat record; wherein the instructions include: a first instruction selecting the first private data file from among the first private data file and the second private data file, and a second instruction selecting the first installation package from among the first installation package and the second installation package; automatically installing the first application in the second mobile phone based on the first installation package; and running, after the receiving and installing, the first application in the second mobile phone based on data obtained from the first private data file.
       However, Bansod teaches wherein the first private data file includes a chat record (Bansod teaches in ¶ [0059] that the system receives the corresponding information from other devices and records in the application information repository 118, which maintains application information 120 for all of the electronic devices 102a-102n);
          wherein the instructions include: a first instruction selecting the first private data file from among the first private data file and the second private data file, and a second instruction selecting the first installation package from among the first installation package and the second installation package (Bansod teaches in ¶ [0033] the cell phone 102c can receive user input corresponding to an instruction (e.g., an email, text message, or other instruction) to send an application package from the cell phone 102c to the mobile device 102n and further teaches in ¶ [0026] that a user can enter their cell phone number (or other device identifier “private data file” ), which is sent to the servers 110, receive a message on the electronic device 102a-102n, select a link or other instructions included in the message, and receive the corresponding application packages 116);
      automatically installing the first application in the second mobile phone based on the first installation package (Bansod teaches in ¶ [0053] that the electronic device 300 detects “automatically” an instruction to initialize an application from a package installed on the electronic device 300. For selection of an application installed on the electronic device 300 and the input can be a touchscreen input or any other input on any of the electronic devices 102a-102n one of them equivalent to “the second mobile phone” that selects a graphical representation of a clock application included in the other application resources 220 of the respective application package 116); and
         running, after the receiving and installing, the first application in the second mobile phone based on data obtained from the first private data file (Bansod teaches in ¶ [0035] once the application package 116 is installed on any of the electronic devices 102a-102n, one of them equivalent to “the second mobile phone” a user can load the corresponding application 114 without initializing the application 114 in the original run-time environment of the application 114).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of instructing to initialize and install an application package on the electronic device to run the applications after installation ([0053] and [0035]) into the teachings of Li invention. One would have been motivated to do so in order to provide an enhanced communication system by facilitating wider application distribution by allowing the applications to be executed in more runtime environments and this method allows the file to be included in the application package generated by using a packaging tool such that developers of the applications are prevented from being concerned with generating additional code to allow the applications to operate outside of the designed runtime environments. The method allows the applications to be shared in peer-to-peer transactions by exchanging the application packages between the electronic device and other devices.
Regarding 2. 

        Li teaches wherein the first installation package comprises an apk file (Li teaches in ¶ [0071] Android (APK Android Package) and APK formats).

Regarding 3. 
            Bansod further teach wherein the first private data file further comprises user data from at least one of the group consisting of: a game record, a cache data generated when the first application is used, a data downloaded by using a download manager, a picture taken by using a camera, and a user-marked private data (Bansod teaches in ¶ [0036] that the high score of an interactive game application can be recorded and documents include, but are not limited to, a text file, one or more database files corresponding to one or more records of a database, or other files stored on the computer readable medium of the server 110 Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen gaming history information “a game record”).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of recording interactive data and documents which includes text file ([0036]) of Bansod into the teachings of Li invention. One would have been motivated to do so in order to release easily the collected and recorded data of the game information since this technique might be used to select where and when to collect data, rather than to change the settings of released games and environments in an efficient manner.

Regarding 4. 
           Li teaches wherein the second mobile phone is further configured to check an integrity of the first installation package before installing the first application (Li teaches in ¶ [0012] the system for installing an application comprises a first terminal and a second terminal, which comprises a first acquiring module and an installing module. The first terminal is configured to acquire application installation information. The first acquiring module is configured to acquire the application installation 

Regarding 5.       
          Li in view of Bansod teaches wherein the first application is automatically installed in the second mobile phone in response to the first installation package being received (Li teaches in the [Abstract] automatically acquires the application installation information of the application and the application is installed automatically on the second terminal, enhancing convenience in installing an application Bansod also teaches in ¶ [0053] that the electronic device 300 detects “automatically” an instruction to initialize an application from a package installed on the electronic device 300 or any other input on any of the electronic devices 102a-102n one of them equivalent to “the second mobile phone”).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of detecting the instruction of installation of applications ([0053]) of Bansod into the automatic installation of applications on the second terminal ([Abstract]) of Li. One would have been motivated to do so since this technique is easy and convenience to install applications efficiently and thus improves and enhances the system. 
Regarding claim 8.
Claim 8 incorporates substantively all the limitation of claim 1 in a first mobile form and is rejected under the same rationale.
Regarding claim 12. 
         Li teaches a second mobile phone capable of directly connecting with a first mobile phone 52Docket No. HW749490 via a WiFi connection (Li teaches in ¶ [0064] that the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network), the second mobile phone comprising: a processor, and a non-transitory computer-readable medium including computer-executable instructions that (Li teaches in  ¶ [0032] that terminal for installing an application comprises a processor and a memory), when executed by the processor, cause the second mobile phone to carry out a method comprising: receiving a first installation package and a first private data file via the WiFi connection between the first mobile phone and the second mobile phone (Li teaches in ¶ [0087] that the second application terminal receives the installation package for the application, and the application is installed on the second application terminal according to the installation package for the application and Li also teaches in ¶ [0064] how the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network); and wherein the first installation package and the first private data file are obtained by the first mobile device: 
          downloading the first application from a first application server (Li teaches in ¶ [0068] if a user needs to install an application on the first application terminal, the user firstly downloads an installation package for the application, which contains the application installation information of the application, onto the first application terminal and further teaches in ¶ [0087] that the application installation information sends a download request message to an application server);
         storing the first installation package of the first application (Li teaches in ¶ [0138] that the first terminal may acquire the application installation information of the application from a stored installation package (which is equivalent to :a first installation package”) for the application and further teaches in ¶ [0093] that the second application terminal, the application server acquires the installation package for the application according to the download address from the stored correspondence among 
          installing, in the first mobile phone, the first application from the first installation package; running, on the first mobile phone after the installing, the first application (Li teaches in ¶ [0004] how terminals “first and second mobile phones” are used by the user to install applications and run this application on the terminal. For example, with current extensive use of mobile phones by users, more and more applications have been developed for mobile phones. Users can install a variety of applications on a mobile phone); 
          generating, on the first mobile phone, the first private data file, wherein the first private data file contains first data generated in accordance with the running the first application, and wherein the first private data file includes: an account information, a contacts information, and a chat record; receiving instructions, in accordance with touchscreen actions on the first mobile phone (note that private data file refer to data associated with the user, such as account information of the user per Applicant’s disclosure [Col. 9, lines 25-28] and thus, Li teaches in ¶ [0074] the user inputs a user account (which is equivalent to “a first private data file”) UserID1 into the first application terminal “first mobile phone” beforehand, and the first application terminal receives and stores the user account UserID1 and processing or running the application installation information of MicroBlog and further teaches in ¶ [0111] that the user inputs a user account (which is equivalent to “a second private data file”) UserID2  into the mobile terminal beforehand, and the mobile terminal “second mobile phone” receives and stores the user account UserID2; accordingly, the mobile terminal acquires the user account UserID2 stored thereon and process or running the application installation information of MicroBlog. Note that while the user inputs the account information the system generates and stores the user account “a first and a second private data files”). Li does not explicitly teach automatically installing the first application based on the first installation package; and running, after the receiving and installing, the first application in the second mobile phone based on data obtained from the first private data file, and wherein the instructions include: a first instruction selecting the first private data file, and a second instruction selecting the first installation package.
         However, Bansod teaches automatically installing the first application based on the first installation package (Bansod teaches in ¶ [0053] that the electronic device 300 detects “automatically” an instruction to initialize an application from a package installed on the electronic device 300. For example, a user of the electronic device 300 can provide input corresponding to a selection of an application installed on the electronic device 300 and the input can be a touchscreen input or any other input on any of the electronic devices 102a-102n one of them equivalent to “the second mobile phone” that selects a graphical representation of a clock application included in the other application resources 220 of the respective application package 116); and 
           running, after the receiving and installing, the first application in the second mobile phone based on data obtained from the first private data file (Bansod teaches in ¶ [0035] once the application package 116 is installed on any of the electronic devices 102a-102n, one of them equivalent to “the second mobile phone” a user can load the corresponding application 114 without initializing the application 114 in the original run-time environment of the application 114),
         and wherein: a first instruction selecting the first private data file, and a second instruction selecting the first installation package (Bansod teaches in ¶ [0033] the cell phone 102c can receive user input corresponding to an instruction (e.g., an email, text message, or other instruction) to send an application package from the cell phone 102c to the mobile device 102n and further teaches in ¶ [0026] that a user can enter their cell phone number (or other device identifier “private data file” ), which is sent to the servers 110, receive a message on the electronic device 102a-102n, select a link or other instructions included in the message, and receive the corresponding application packages 116).

Regarding claims 9 and 13.
Claims 9 and 13 incorporate substantively all the limitation of claim 2 in a first mobile and a second mobile phones form and are rejected under the same rationale.
Regarding claims 10 and 14.
Claims 10 and 14 incorporate substantively all the limitation of claim 3 in a first mobile and a second mobile phones form and are rejected under the same rationale.
Regarding claim 15.
Claim 15 incorporates substantively all the limitation of claim 4 in a first mobile form and is rejected under the same rationale.

Regarding claim 16. 
         Li in view of Bansod teaches wherein the first application is automatically installed in the second mobile phone in accordance with the receiving the first installation package and the first private data file via the WiFi connection (Li teaches in ¶ [0064] how the first terminal “first mobile phone” may be directly or indirectly connected with the second terminal “second mobile phone” via a communication connection; the first terminal and the second terminal may be connected to each other by establishing a communication connection in a WIFI (Wireless Fidelity) network and also teaches in the [Abstract] automatically acquires the application installation information of the application and the application is installed automatically on the second terminal, enhancing convenience in installing an application Bansod also teaches in ¶ [0053] that the electronic device 300 detects “automatically” an instruction to initialize an application from a package installed on the electronic device 300 or any other input on any of the electronic devices 102a-102n one of them equivalent to “the second mobile phone”).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of detecting the instruction of installation of applications ([0053]) of Bansod into the automatic installation of applications on the second terminal ([Abstract]) of Li. One would have been motivated to do so since this technique is easy and convenience to install applications efficiently and thus improves and enhances the system. 

9.    Claims 6, 7, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bansod further in view of Leet et al. (US. Pub. No. 2014/0359605 A1, hereinafter Leet).

Regarding claim 6. Li in view of Bansod teaches the system of claim 1.
         Li in view of Bansod does not explicitly teach wherein the first installation package comprises a signature of the first application. 
         However, Leet teaches wherein the first installation package comprises a signature of the first application (Leet teaches in ¶ [0046] the one or more app packages, and/or the one or more resource packages with digital signatures having similar signature properties (e.g., a digital signing certificate app packages, and/or resource packages by a client device for installation of the application).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of providing a set of signature shared by the first app package signature, the first resource package signature, and the bundle package signature are created ([0046]) of Leet into the teachings of Li in view of Bansod invention. One would have been motivated to do so since the bundle package, the one or more app packages, and/or the one or more resource packages may be selectively and/or individually downloaded by a client device for installation in an efficient manner and thus improves the system. 
Regarding claim 7. 
       Leet also teaches wherein the second mobile phone is further configured to determine that the first application is installed before the first installation package being received, and check that the signature of the first installation package is the same as a saved signature before overwriting the first application (Leet teaches in ¶ [0046] the one or more resource packages with digital signatures having similar signature properties (e.g., a digital signing certificate owner, a chain certification of authority, key usage, signature validation date, signature encryption strength, signature timestamp, etc.).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of providing a set of signature shared by the first app package signature, the first resource package signature, and the bundle package signature are created ([0046]) of Leet into the teachings of Li in view of Bansod invention. One would have been motivated to do so since the bundle package, the one or more app packages, and/or the one or more resource 
Regarding claims 11 and 17.
Claims 11 and 17 incorporate substantively all the limitation of claim 6 in a first mobile and a second mobile phones form and are rejected under the same rationale.
Regarding claim 18.
Claim 18 incorporates substantively all the limitation of claim 7 in a first mobile form and is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BERHANU SHITAYEWOLDETADIK/    Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455